COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Lemons
Argued at Norfolk, Virginia


CHARLIE DONALDSON
                                         MEMORANDUM OPINION * BY
v.        Record No. 1956-97-1            JUDGE LARRY G. ELDER
                                           SEPTEMBER 22, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
            Benjamin A. Williams, Jr., Judge Designate
          (Robert R. Aldinger, on brief), for
          appellant. Appellant submitting on brief.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Charlie Donaldson (appellant) appeals his conviction of

statutory burglary in violation of Code § 18.2-91.   He challenges

the sufficiency of the evidence supporting his conviction.     For

the reasons that follow, we affirm.

     When considering the sufficiency of the evidence on appeal

in a criminal case, this Court views the evidence in the light

most favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.   See Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

     This case arose out of an incident between appellant and

Andrea Grewitt on April 12, 1996.   The evidence proved

appellant's relationship with Grewitt had deteriorated from one
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
of affection to one of acrimony.    Appellant and Grewitt formerly

engaged in a romantic relationship and had one child together.

However, they ceased dating about one-and-one-half years before

the incident in this case, and Grewitt "had [appellant] in court

three or four times" about a legal matter the nature of which is

not disclosed by the evidence.    A few weeks before the incident,

appellant asked Grewitt to "forget" the legal dispute between

them.
        On April 12 at about 3:00 p.m., appellant arrived at

Grewitt's house.    Appellant was wearing a cast on his foot at the

time and walked with the assistance of a cane.    When they met,

appellant was on the porch outside the house, and Grewitt

remained inside her front screen door.    They proceeded to get

into an "argument."    Appellant was holding a "swiss army"

pocketknife in one hand and "talking trash" to Grewitt.    Grewitt

testified that, during their exchange, appellant mentioned "his

son either getting some shoes [or] picking up some money."     The

argument continued until appellant announced his desire to enter

Grewitt's house and Grewitt informed appellant she was "getting

ready to leave."    When Grewitt attempted to close her front door,

appellant pushed her aside and entered the house.    Grewitt took

appellant's cane from him, exited the house carrying the cane,

and called the police from a nearby phone booth.    Grewitt

testified she did not give appellant permission to enter her home

and did not want him to enter her home.    Appellant was later




                                 - 2 -
discovered by a police officer hiding in an upstairs closet

holding the pocketknife with the blade in the open position.
          The weight which should be given to evidence
          and whether the testimony of a witness is
          credible are questions which the fact finder
          must decide. However, whether a criminal
          conviction is supported by evidence
          sufficient to prove guilt beyond a reasonable
          doubt is not a question of fact but one of
          law.


Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598,

601-02 (1986).
     In order to convict appellant of the crime charged in the

indictment, the Commonwealth had to prove that appellant broke

and entered Grewitt's house "while armed with a deadly weapon,

with intent to commit larceny, assault and battery, or any felony

other than murder, rape or robbery." 1   On appeal, appellant

concedes that he "broke and entered the victim's house" and does

not argue that the Commonwealth failed to prove he was carrying a

deadly weapon.   Instead, his sole contention is that the
     1
      Appellant was charged with violating Code § 18.2-91, which
stated at the time he was indicted:

          If any person commits any of the acts
          mentioned in § 18.2-90 with intent to commit
          larceny, or any felony other than murder,
          rape or robbery, or if any person commits any
          of the acts mentioned in § 18.2-89 or
          § 18.2-90 with intent to commit assault and
          battery, he shall be guilty of statutory
          burglary . . . .

The acts mentioned in Code § 18.2-90 include "in the nighttime
enter[ing] without breaking or in the daytime break[ing] and
enter[ing] or enter[ing] and conceal[ing] [one]self in a dwelling
house."



                               - 3 -
Commonwealth failed to prove he had formed a specific intent to

commit either larceny, assault and battery, or a felony other

than murder, rape or robbery when he entered Grewitt's house.
               It is elementary that where, as here,
          the statute makes an offense consist of an
          act combined with a particular intent, proof
          of such intent is as necessary as proof of
          the act itself and must be established as a
          matter of fact.

               Intent is the purpose formed in a
          person's mind which may, and often must, be
          inferred from the facts and circumstances in
          a particular case. The state of mind of an
          alleged offender may be shown by his acts and
          conduct.


Ridley v. Commonwealth, 219 Va. 834, 836, 252 S.E.2d 313, 314

(1979) (citations omitted).

     In a prosecution under Code § 18.2-91, proof that the

accused made an unlawful entry into the dwelling of another

supports the reasonable inference that the entry was made for an

unlawful purpose.   See Black v. Commonwealth, 222 Va. 838, 840,

284 S.E.2d 608, 609 (1981) (quoting Tomkins v. Commonwealth, 212

Va. 460, 461, 184 S.E.2d 767, 768 (1971)).   The specific intent

with which an unlawful entry is made may be inferred from the

surrounding facts and circumstances.   See Scott v. Commonwealth,

228 Va. 519, 524, 323 S.E.2d 572, 575 (1984) (citing Tomkins, 212

Va. at 461, 184 S.E.2d at 768).   "The fact finder may draw

reasonable inferences from the evidence that the perpetrator

intended to commit one felony rather than another."   Black, 222

Va. at 841, 284 S.E.2d at 609; see also Scott, 228 Va. at 524,



                               - 4 -
323 S.E.2d at 768.

     We hold that the evidence was sufficient to prove beyond a

reasonable doubt that appellant specifically intended to assault

Grewitt with the "swiss army" pocketknife when he broke and

entered her house.   Appellant's unlawful entry into Grewitt's

house supports the inference that he entered with an unlawful

purpose.   The circumstances surrounding his unlawful entry

support the inference that his intent at the time was to assault

Grewitt.   The trial court reasonably could have inferred that

appellant was angry at Grewitt from the fact appellant was

arguing with and "talking trash" to Grewitt moments before his

unlawful entry and from the fact their recent relationship had

been adversarial and litigious.   The fact appellant displayed a

pocketknife in his hand while arguing with Grewitt and forced his

way into her home as soon as she attempted to end their encounter

supports the inference that he had formed the intent to

physically harm her with the pocketknife.
     Although appellant testified his sole intent when he entered

the house was to look for his son, the trial court apparently

rejected his account.   "The fact finder need not believe the

accused's explanation and may infer that he is trying to conceal

his guilt."   Black, 222 Va. at 842, 284 S.E.2d at 610.    As such,

for the purposes of appellate review, this rejected testimony

does not support any reasonable hypothesis of innocence.

     For the foregoing reasons, we affirm the conviction.




                               - 5 -
        Affirmed.




- 6 -